PER CURIAM.
Because of an apparent jurisdictional conflict of decisions we issued a writ of certiorari, and have heard arguments on jurisdiction and merits.
Upon further careful study of the briefs and record we have concluded that the decision of the District Court does not collide with prior decisions of the Court or other District Courts on the points of law decided.
We find, therefore, that the writ was improvidently issued and it is hereby discharged.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.